Citation Nr: 1518268	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  05-29 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period on appeal prior to June 1, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  

This matter is on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   

This appeal was remanded by the Board in September 2013 for further development and is now ready for disposition.

An appeal on the issue of entitlement to service connection for Meniere's disease was also perfected by the Veteran.  However, in a March 2011 decision, he was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

In a February 2014 rating decision, the Veteran was granted TDIU for the period since June 1, 2005.  However, because TDIU was not granted for the period on appeal prior to this date, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

The evidence indicates that the Veteran's Meniere's disease was sufficiently severe to inhibit his ability to obtain gainful employment as a truck driver for the period on appeal prior to June 1, 2005.  






CONCLUSION OF LAW

The criteria for entitlement to TDIU for the period prior to June 1, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran submitted a claim in August 2002, seeking entitlement to service connection for Meniere's disease and for TDIU.  In a February 2014 rating decision, he was granted service connection for Meniere's disease, effective August 29, 2002, the date of claim.  In that same decision, he was granted TDIU, effective June 1, 2005.  However, it is the Veteran's assertion that he should have been granted TDIU since August 29, 2002, as well.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Here, the Board determines that TDIU should be granted for the period prior to June 1, 2005.  First, for this period, the Veteran was service-connected for Meniere's disease with a 60 percent disability rating.  Therefore, since he has a single disability rating of 60 percent or more during the period on appeal, the requirements under 38 C.F.R. § 4.16(a) have been met.

Moreover, the evidence establishes that the Veteran has been unable to establish gainful employment during this period.  While it is true that some documents provided to the Social Security Administration state that he has not been employed since 2005, it is not clear that the Veteran's attempts to seek employment from 2002 to 2005 constitute "gainful employment."  

Moreover, the Veteran's primary employment was as a commercial truck driver, which the Board independently notes is subject to a number of specific physical requirements.  In fact, Meniere's disease is often a disqualifying factor in obtaining a commercial driver's license.  See 49 C.F.R. § 391.41 (2014) (Physical requirements set by the Federal Motor Carrier Safety Administration).  

Although it is possible that the Veteran could have obtained an exemption to his physical limitation and have continued working as a truck driver, it is unlikely that this would have happened, given the severity of his Meniere's disease.  Moreover, while he attempted to continue working as a school bus driver, this apparently intermittent work does not constitute "gainful employment" in the Board's opinion, based on these facts.  Therefore, TDIU is warranted for the period on appeal prior to June 1, 2005, to August 29, 2002.

ORDER

TDIU for the period on appeal prior to June 1, 2005, is granted, to August 29, 2002.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


